181 F.2d 598
PEOPLE OF THE STATE OF CALIFORNIA, Appellants,v.UNITED STATES of America, Appellee.
No. 12184.
United States Court of Appeals Ninth Circuit.
April 20, 1950.

Fred N. Howser, Atty. Gen., Hartwell H. Linney, Chief Asst. Atty. Gen., State of California, for appellant.
A. DeVitt Vanech, Asst. Atty. Gen., Washington, D.C., Frank J. Hennessy, U.S. Atty., San Francisco, Cal., Emmet J. Seawell, Asst. U.S. Atty., Sacramento, Cal., Roger P. Narquis and Fred W. Smith, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before POPE and GOODRICH, Circuit Judges and HALL, District Judge.
PER CURIAM.


1
The petition for rehearing is denied.


2
POPE, Circuit Judge (dissenting).


3
As is the practice in this court, the petition for rehearing has been submitted to the division which decided the case, and the same majority which concurred in the opinion have voted to deny a rehearing.  I agree that no useful purpose would be served by a reargument before this division, but I adhere to the views expressed in my dissenting opinion.